Citation Nr: 1312042	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for generalized body pain and fatigue, to include as due to undiagnosed illness.

2.  Entitlement to an initial increased rating for irritable bowel syndrome (IBS), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran was a member of the Idaho Army National Guard from May 1981 to October 1981; he served an initial period of active duty for training (ACDUTRA) from June 29, 1981 to August 17, 1981.  Thereafter, he joined the Navy Reserve and served on active duty in the United States Navy from January 1982 to January 1986; and from July 1986 to October 1997.  During Operation Desert Storm/Shield, he served on a vessel that operated in the waters of the Gulf of Oman.  See 38 C.F.R. § 3.317(d)(2) (2012).

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2007 rating decision, the RO denied entitlement to service connection for generalized body pain and fatigue.  The Veteran perfected an appeal.  The Veteran testified at a May 2009 videoconference hearing before a Veterans Law Judge (VLJ); the transcript is of record.  This issue was remanded in October 2009 and February 2011.   

In a January 2009 rating decision, the RO granted entitlement to service connection for IBS, assigning a 10 percent disability rating, effective December 6, 2006.  Per the Veteran's representative, a notice of disagreement was received in May 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.  The Board notes, however, that other than the rating decision, none of these documents are contained within the claims folders or in Virtual VA.  The Veteran's representative asserts that they are located in a temporary claims folder at the Boise RO.  The Board has listed this issue as being on appeal, but this listing is subject to verification that an appeal has actually been perfected.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2013, the Veteran was issued correspondence informing him that the VLJ who conducted the May 2009 hearing was no longer employed with the Board, and that the Veteran had a right to another Board hearing.  Per documentation received in February 2013, the Veteran requested a new hearing before the Board at the Boise RO (travel Board hearing).  Thus, a remand is necessary to afford the Veteran a hearing before the Board at the Boise RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


